In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Orange County (Owen, J.), entered September 17, 1990, as upon a jury verdict, is in favor of the plaintiff Dora Orris and against them in the amount of $351,056.14.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The sole issue raised on this appeal is whether the jury’s award of damages to the plaintiff Dora Orris was excessive. We hold that it was not.
Following her involvement in an automobile accident, the plaintiff Dora Orris complained of pain in her legs and lower back. She also experienced intense and constant pain and spasm in the left side of her neck, and pain in her back which radiated down through her leg. The pain persisted and, as a result, she was unable to sit for long periods of time, bend, or lift items. She was forced to leave her employment and was only able to rejoin the work force almost four years later through the accommodation of a friend. The plaintiffs’ medical experts opined that, as a result of the accident, she sustained "flexion extension” injuries, a herniated disc at the C5-C6 level of the cervical spine, and a bulging disc at the L-5/S-1 vertebra of the lumbar spine. Furthermore, they opined that her condition would continue in the future and would grow in intensity, and recommended surgery.
*867We find that, contrary to the defendants’ contention, considering the nature and consequences of the injuries sustained by the plaintiff Dora Orris, the verdict did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]; Christopher v Great Atl. & Pac. Tea Co., 76 NY2d 1003; Lamiscarre v Korvettes Dept. Stores, 130 AD2d 461). Sullivan, J. P., Miller, Ritter and Pizzuto, JJ., concur.